Title: General Orders, 16 September 1776
From: Washington, George
To: 



Head Quarters, Harlem-Heights, sept: 16th 1776.
BellMaryland.


The Arrangement for this night.
Genl Clinton to form next to the North River, and extend to the left—Genl Scott’s Brigade next to Genl Clinton’s—Lt Col. Sayer of Col. Griffith’s Regt with the three Companies intended for a reinforcement to day, to form upon the left of Scott’s Brigade—Genl Nixon’s—Col. Serjeant’s division, Col. Weedon’s and Major Price’s Regts are to retire to their quarters and refresh themselves, but to hold themselves in readiness to turn out [at] a minute’s warning—Genl McDougall to establish proper guards against his Brigade upon the height, and every Regiment posted upon the Heights, from Morris’s house to Genl McDougall’s Camp, to furnish proper Guards to prevent a Surprize; Not less than twenty men from each regiment—Genl Putnam commands upon the right-flank to night—Genl Spencer from McDougall’s Brigade up to Morris’s house—Should the

Enemy attempt to force the pass to night, Genl Putnam is to apply to Genl Spencer for a reinforcement.
